                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

ANTHONY MELVIN NEWSOME                                                   PLAINTIFF

v.                                          CIVIL ACTION NO. 1:17-CV-280-JCG

BOBBY FAIRLEY, et al.                                                DEFENDANTS


                                FINAL JUDGMENT

      In accordance with the Court’s Memorandum Opinion and Order, final

judgment is hereby entered in favor of the Defendants pursuant to Rule 58 of the

Federal Rules of Civil Procedure. All of Plaintiff’s claims are dismissed with

prejudice.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the above

captioned civil action is dismissed with prejudice.

      SO ORDERED, this the 30th day of January, 2020.


                                        s/ John C. Gargiulo
                                        JOHN C. GARGIULO
                                        UNITED STATES MAGISTRATE JUDGE
